

113 S2342 IS: Stop Subsidizing Childhood Obesity Act
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2342IN THE SENATE OF THE UNITED STATESMay 15, 2014Mr. Blumenthal (for himself and Mr. Harkin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to protect children’s health by denying any deduction
			 for advertising and marketing directed at children to promote the
			 consumption of food of poor nutritional quality.1.Short titleThis Act may be cited as the
			 Stop Subsidizing Childhood Obesity
			 Act.2.FindingsCongress finds the following:(1)Childhood obesity
			 has more than doubled in children and tripled in adolescents in the past
			 30
			 years. Currently, more than one-third of children and adolescents are
			 overweight or obese.(2)A report by the
			 Robert Wood Johnson Foundation found that if the population of the United
			 States continues on its current trajectory, adult obesity rates could
			 exceed 60
			 percent in a number of States by 2030.(3)Health-related
			 behaviors, such as eating habits and physical activity patterns, develop
			 early
			 in life and often extend into adulthood. The diets of American children
			 and
			 adolescents depart substantially from recommended patterns that put their
			 health at risk. Overall, American children and youth are not achieving
			 basic
			 nutritional goals. They are consuming excess calories and added sugars and
			 have
			 higher than recommended intakes of sodium, total fat, and saturated
			 fats.(4)Budgets for food
			 marketing to children have spiked into the billions of dollars. According
			 to a 2012 report
			 from the Federal Trade Commission, the total amount spent on food
			 marketing to
			 children is about $2 billion a year.(5)Companies market
			 food to children through television, radio, Internet, magazines, product
			 placement in movies and video games, schools, product packages, toys,
			 clothing
			 and other merchandise, and almost anywhere a logo or product image can be
			 shown.(6)According to a
			 comprehensive review by the National Academies’ Institute of Medicine,
			 studies
			 demonstrate that television food advertising affects children’s food
			 choices,
			 food purchase requests, diets, and health.(7)A 2005 report
			 from the Institute of Medicine confirmed that aggressive marketing of
			 high-calorie foods to children and adolescents has been identified as one
			 of
			 the major contributors to childhood obesity.(8)Nearly
			 three-quarters of the foods advertised on television shows intended for
			 children are for sweets and convenience or fast foods.(9)A study published
			 in the Journal of Law and Economics and funded by the National Institutes
			 of
			 Health found that the elimination of the tax deduction that allows
			 companies to
			 deduct costs associated with advertising food of poor nutritional quality
			 to
			 children could reduce the rates of childhood obesity by 5 to 7 percent.3.Denial of
			 deduction for advertising and marketing directed at children to promote
			 the
			 consumption of food of poor nutritional
			 quality(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding
			 at the
			 end the following new section:280I.Denial of
				deduction for advertising and marketing directed at children to
			 promote the
				consumption of food of poor nutritional
				quality(a)In
				generalNo deduction shall be allowed under this chapter with
				respect to—(1)any advertisement or marketing—(A)primarily directed at children for purposes
				of promoting the consumption by children of any food of poor
				nutritional quality, or(B)of a brand primarily associated with food of poor nutritional quality that is primarily directed at
			 children, and(2)any of the following which are incurred or
				provided primarily for purposes described in paragraph (1):(A)Travel expenses
				(including meals and lodging).(B)Goods or services of a type generally
				considered to constitute entertainment, amusement, or recreation or
			 the use of
				a facility in connection with providing such goods and services.(C)Gifts.(D)Other promotion
				expenses.(b)IOM
				Study(1)In
				generalNot later than 60 days
				after the date of the enactment of this section, the Secretary
			 shall enter into
				a contract with the Institute of Medicine under which the Institute
			 of Medicine
				shall develop procedures for the evaluation and identification of—(A)food of poor nutritional quality, and(B)brands that are
				primarily associated with food of poor nutritional quality.(2)IOM
				ReportNot later than 12 months
				after the date of the enactment of this section, the Institute of
			 Medicine
				shall submit to the Secretary a report that establishes the
			 proposed procedures
				described in paragraph (1).(c)DefinitionsIn
				this section:(1)BrandThe term brand means a corporate or product name, a business image, or a mark, regardless of whether it may
			 legally qualify as a trademark, used by a seller or manufacturer to
			 identify goods or services and to distinguish them from the goods of a
			 competitor.(2)ChildThe
				term child means an individual who is under the age of 14.(3)FoodThe term food shall include beverages, candy, and chewing gum.(4)MarketingThe term marketing means any
				product or brand advertising or promotional techniques directed
			 at children,
				including—(A)advertising
				(including product placement) on television and radio, in print
			 media, in
				social media, and on the Internet (including third-party and
			 company-sponsored
				websites),(B)the use of characters or mascots, themes, activities, incentives, or any other advertising or
			 promotional techniques contained on the packaging or labeling of a
			 product,(C)advertising
				preceding a movie shown in a movie theater or placed on a video
			 (DVD or VHS) or
				within a video game or mobile application,(D)promotional
				content transmitted to televisions, personal computers, and other
			 digital or
			 mobile
				devices,(E)advertising
				displays and promotions at the retail site or events,(F)specialty or
				premium items distributed in connection with the sale of a product
			 or a product
				loyalty program,(G)character licensing, toy co-branding and cross-promotions,(H)celebrity and athlete
				endorsements, and(I)any advertising or promotional techniques used within a school.(d)RegulationsNot later than 18
				months after the date of the enactment of this section, the
				Secretary, in consultation with the Secretary of Health and Human
			 Services and
				the Federal Trade Commission, shall promulgate such regulations as
			 may be necessary to
				carry out the purposes of this
				section, including regulations defining the terms directed at children, food of poor nutritional quality, and
				brand primarily associated with food of poor nutritional quality for purposes of this section..(b)Clerical
			 amendmentThe table of sections for such part IX is amended by
			 adding at the end the following new item:Sec. 280I. Denial of deduction for
				advertising and marketing directed at children to promote the
			 consumption of
				food of poor nutritional quality..(c)Effective dateThe
			 amendments made by this section shall apply to amounts paid or incurred in
			 taxable years beginning 24 months after the date of the enactment of this
			 Act.4.Additional
			 funding for the Fresh Fruit and Vegetable ProgramIn addition to any other amounts made
			 available to carry out the Fresh Fruit and Vegetable Program under section
			 19
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a), the
			 Secretary of the Treasury (or the Secretary's delegate) shall, on an
			 annual basis, transfer to such
			 program,
			 from amounts in the general fund of the Treasury of the United States, an
			 amount determined by the Secretary of the Treasury (or the Secretary's
			 delegate) to be equal to the increase in revenue
			 for
			 the preceding 12-month period by reason of the amendments made by section
			 3 of
			 this Act.